DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 10/12/2021, concerning Application No. 16/785,900. The amendments to the claims filed on 10/12/2021 are acknowledged. Presently, Claims 1-9 remain pending, with Claim 9 newly added.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-159440, filed on 08/22/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US 2013/0072801 A1, previously cited by the Examiner on 06/09/2021, hereinafter Hiraoka) in view of Saiga et al. (JP 2001-104311 A, previously cited in the Applicant’s IDS filed 02/10/2020, a copy of which was provided by the Applicant on 02/10/2020, and a machine-generated English translation of which is herein provided by the Examiner and used for citation, hereinafter Saiga).

Regarding Claim 1, Hiraoka discloses (Figs. 1, 3, 14, and 16) an ultrasound endoscope (ultrasound endoscope 100), comprising: 
an insertion portion (insertion portion 110) configured to be inserted into a subject (see, e.g., Para. [0133], lines 1-3, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject”); 
an ultrasound transducer (ultrasound transducer unit 50, ultrasound transducer 1) provided at a distal end of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0013], lines 1-5, “an ultrasound endoscope… includes the ultrasound transducer unit according to claim 1 at a distal end in an insertion direction of an insertion portion that is inserted into a subject”), the ultrasound transducer (50, 1) comprising plural piezoelectric element groups (ultrasound elements 6) configured to transmit and receive ultrasound (see, e.g., Para. [0038], lines 6-8, “at least an ultrasound element 6 such as a piezoelectric element that is included in an ultrasound transducer 1 is provided” and Para. [0047], lines 3-5, “the principal components of the ultrasound transducer 1 include… a plurality of ultrasound elements 6”); 
a connector portion (connector 105) provided on a proximal end side of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0133], lines 1-7, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject, an operation portion 103 provided at a proximal end in the insertion direction S of the insertion portion 110, a flexible universal cord 104 that extends from the operation portion 103, and a connector 105 that is provided at an extending end of the universal cord 104”), the connector portion (105) comprising plural connectors to which an external device is connected (see, e.g., Para. [0134], lines 1-4, “A light source connector 105a, an electrical connector 105b, an ultrasound connector 105c, a suction pipe sleeve 105d, and an air/water supply pipe sleeve 105e are provided in the connector 105” and Para. [0135-0136]); and 
a cable portion (signal transmission cable 20) including plural first coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area) connected to the plural piezoelectric element groups (6) configured to transmit the ultrasound to a first area (see, e.g., Para. [0074], lines 6-10, “a distal end of the signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22” and Para. [0075], lines 1-4, “the flexible substrates 21 and 21 are connected to the ultrasound transducer 1, and the signal transmission cable 20 is connected to the flexible substrates 21 and 22”; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to can be defined as corresponding to a first portion of the display region 81 of the ultrasound image), and plural second coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area) connected to the plural piezoelectric element groups (6) configured to transmit the ultrasound to a second area (see, e.g., Para. [0074], lines 6-10 and Para. [0075], lines 1-4; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the second area that the ultrasound is transmitted to can be defined as corresponding to a second portion of the display region 81 of the ultrasound image), the first area and the second area being where the ultrasound is transmitted (see, e.g., Para. [0074], lines 6-10 and Para. [0075], lines 1-4; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first and second areas can be defined as the areas that the ultrasound elements 6 transmit signals to, which correspond to the first and second portions of the display region 81 of the ultrasound image, and where the ultrasound elements 6 corresponding to the first and second areas are connected to the respective groups of coaxial lines of the signal transmission cable 20);
wherein the plural first coaxial lines and the plural second coaxial lines extend from the plural piezoelectric element groups (6) of the ultrasound transducer (50, 1) to the plural connectors of the connector portion (105) (see, e.g., Para. [0138], lines 1-7, “The signal transmission cable 20 that is extended from the flexible substrates 21 and 22 of the ultrasound transducer 1 at the distal end portion 111 is inserted through the insertion portion 110, the operation portion 103, and the universal cord 104 as far as the ultrasound connector 105c of the connector 105, and is electrically connected to the ultrasound cable 106 by the ultrasound connector 105”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area, and where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area, and where both the first portion and the second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 extend from the ultrasound transducer 1 to the plural connectors (including ultrasound connector 105c) of the connector 105).
Hiraoka does not disclose wherein the plural first coaxial lines are shorter in length than the plural second coaxial lines.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) an ultrasound endoscope (ultrasonic endoscope diagnostic apparatus 1, ultrasonic endoscope 2), comprising: 
an insertion portion (insertion part 2a) configured to be inserted into a subject (see, e.g., Para. [0020], line 1, “The ultrasonic endoscope 2 is composed of a slender insertion part 2a inserted into a body cavity”); 
an ultrasound transducer (vibrator unit 20, vibrator group 21) provided at a distal end of the insertion portion (2a), the ultrasound transducer (20, 21) comprising plural piezoelectric element groups configured to transmit and receive ultrasound (see, e.g., Para. [0025], lines 1-2, “The vibrator unit 20 positioned at the tip of the insertion part 2a is composed of a vibrator group 21 consisting of a plurality of array vibrators, and the ultrasonic wave is scanned in an ultrasonic scanning range 22 indicated by an arrow in the figure”); and 
a cable portion (signal cable 29) including plural first coaxial lines (a first portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit the ultrasound to a first area, and plural second coaxial lines (a second portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit the ultrasound to a second area (see, e.g., Para. [0032], line 1, “the signal cable 29 is composed of a plurality of coaxial signal lines 38 connected to a plurality of array vibrators 31 of the vibrator group 21”, where a first portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area within the ultrasonic scanning range 22, and where a second portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a second portion of the area within the ultrasonic scanning range 22), the plural first coaxial lines being shorter in length than the plural second coaxial lines (see, e.g., Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Fig. 3, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound endoscope of Hiraoka by including that the plural first coaxial lines are shorter in length than the plural second coaxial lines, as disclosed by Saiga. One of ordinary skill in the art would have been motivated to make this modification in order to maintain external noise shielding efficiency and in order to obtain the desired configuration of the signal cables/coaxial lines, as recognized by Saiga (see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]). 

Figs. 1, 3, 14, and 16) the ultrasound endoscope (ultrasound endoscope 100) further comprising an instrument channel (treatment instrument insertion channel 41) that allows a therapeutic accessary to be protruded from an instrument channel outlet (see, e.g., Para. [0040], lines 4-7, “the distal ends in the insertion direction S of the treatment instrument insertion channel 41 and the forward water supply conduit 44 are opened at the distal end face 40s” and Fig. 1, where an outlet opening of the treatment instrument insertion channel 41 is shown to be provided at the distal end face 40s of the distal end rigid member 40) provided on a proximal end side of the ultrasound transducer (ultrasound transducer unit 50, ultrasound transducer 1) (see, e.g., Fig. 1, where the treatment instrument insertion channel 41 is shown to be on a proximal end of the ultrasound transducer 1 in relation to the insertion direction S), the therapeutic accessary having been inserted from the proximal end side of the insertion portion (insertion portion 110) (see, e.g., Fig. 16, where an inlet (not labeled by a reference number) for the therapeutic accessary/treatment instrument to be inserted into the insertion portion 110 is shown to be directly below (i.e., more distal than) the operation portion 103 when looking at the figure, and where that inlet is shown to be at the proximal end of the insertion portion 110 in relation to the insertion direction S).

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US 2013/0072801 A1, previously cited by the Examiner on 06/09/2021, hereinafter Hiraoka) in view of Saiga et al. (JP 2001-104311 A, previously cited in the Applicant’s IDS filed 02/10/2020, a copy of which was provided by the Applicant on 02/10/2020, and a machine-generated English translation of which is herein provided by the Examiner and used for citation, hereinafter Saiga), as applied to Claims 1-2 above, and further in view of Ichikawa (US 2011/0160588 A1, previously cited by the Examiner on 06/09/2021, hereinafter Ichikawa).

Regarding Claim 3, Hiraoka modified by Saiga discloses the ultrasound endoscope of Claim 2. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein:
wherein the first area is an area (see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to by the first portion of cables and the corresponding elements 6 can be defined as corresponding to a first portion of the display region 81 of the ultrasound image) configured to be where the therapeutic accessary that has been protruded from the instrument channel outlet (see, e.g., Para. [0040], lines 4-7, “the distal ends in the insertion direction S of the treatment instrument insertion channel 41 and the forward water supply conduit 44 are opened at the distal end face 40s” and Fig. 1, where an outlet opening of the treatment instrument insertion channel 41 is shown to be provided at the distal end face 40s of the distal end rigid member 40, and where the treatment instrument insertion channel 41 and its outlet opening are shown to be on a proximal end of the ultrasound transducer 1 in relation to the insertion direction S) passes (see, e.g., Fig. 14, where the disclosed invention is capable of displaying the first area that ultrasound is transmitted to as displayed as a first portion of the display region 81, and where the disclosed treatment instrument is capable of protruding from the outlet into the subject where the corresponding elements 6 are imaging the first area, and where that treatment instrument can be displayed in the first portion of the display region 81 when inserted into the subject and imaged, although not explicitly shown in Fig. 14), and
the second area is an area (see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the second area that the ultrasound is transmitted to by the second portion of cables and the corresponding elements 6 can be defined as corresponding to a second portion of the display region 81 of the ultrasound image) configured to be where the therapeutic accessary that has been protruded from the instrument channel outlet (see, e.g., Para. [0040], lines 4-7 and Fig. 1) does not pass (see, e.g., Fig. 14, where the disclosed invention is capable of displaying the second area that ultrasound is transmitted to as displayed as a second portion of the display region 81, and where the disclosed treatment instrument is capable of protruding from the outlet into the subject where the corresponding elements 6 are imaging the first area and not the second area, and where that treatment instrument can be displayed in the first portion and not the second portion of the display region 81 when inserted into the subject and imaged, although not explicitly shown in Fig. 14).
Hiraoka modified by Saiga does not explicitly disclose wherein the first area is an area where the therapeutic accessory passes, and wherein the second area is an area where the therapeutic accessory does not pass.
However, in the same field of endeavor of ultrasound endoscope apparatuses, Ichikawa discloses (Figs. 1-2, 32-33, and 35-37) an ultrasound endoscope (ultrasound endoscope 2) (see, e.g., Figs. 1-2 and Para. [0050-0058]) wherein: 
a first area is an area (see, e.g., Modified Fig. 37 below, where a first area of the ultrasound image on the display screen 21 can be defined as the right side of the image, and where the first area of the image corresponds to a first area that is imaged by the corresponding transducer elements 2b shown in Fig. 2, and where those corresponding transducer elements 2b further correspond to a first portion of the transducer area shown in Modified Fig. 37) where a therapeutic accessary (puncture needle 2c) that has been protruded from an instrument channel outlet (see, e.g., Fig. 2 and Para. [0058], lines 1-7, “a convex scanning type ultrasound transducer 2b is provided at the distal end portion of the ultrasound probe (hereafter, simply referred to as the probe) 2a. Then, the distal end portion is configured such that a puncture needle 2c for biopsy can be protruded from a predetermined position, and the puncture needle 2c can be used to take a biological tissue sample”) passes (see, e.g., Para. [0169], lines 2-6, “the position, angle, etc. of the sector is adjusted so as to include all the routes of puncture needle. That is, the ROI of FIG. 37 includes from the vicinity of start point to the vicinity of end point of puncturing of the puncture needle 2c” and Modified Fig. 37 below, where all of the possible locations of the puncture needle 2c displayed on the ultrasound image are within the first area of the image, therefore all of the possible locations that the puncture needle 2c can pass through are within the first area that is imaged by the corresponding transducer elements 2b shown in Fig. 2), and 
a second area is an area (see, e.g., Modified Fig. 37 below, where a second area of the ultrasound image on the display screen 21 can be defined as the left side of the image, and where the second area of the image corresponds to a second area that is imaged by the corresponding transducer elements 2b shown in Fig. 2, and where those corresponding transducer elements 2b further correspond to a second portion of the transducer area shown in Modified Fig. 37) where the therapeutic accessary (2c) that has been protruded from the instrument channel outlet (see, e.g., Fig. 2 and Para. [0058], lines 1-7) does not pass (see, e.g., Para. [0169], lines 2-6 and Modified Fig. 37 below, where all of the possible locations of the puncture needle 2c displayed on the ultrasound image are within the first area and not within the second area of the image, therefore all of the possible locations that the puncture needle 2c can pass through are within the first area and not within the second area that is imaged by the corresponding transducer elements 2b shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga by including that the first area is an area where the therapeutic accessory passes, and wherein the second area is an area where the therapeutic accessory does not pass, as disclosed by Ichikawa. One of ordinary skill in the art would have been motivated to make this modification in order to accurately display and visualize the therapeutic accessary/puncture needle while in use, as recognized by Ichikawa (see, e.g., Abstract, Para. [0151], Para. [0158-0162], and Para. [0169]). 


    PNG
    media_image1.png
    510
    646
    media_image1.png
    Greyscale

Modified Fig. 37 of Ichikawa

Regarding Claim 4, Hiraoka modified by Saiga and Ichikawa discloses the ultrasound endoscope of Claim 3. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein each of the plural connectors (within connector 105) comprise: 
a substrate (connector 105) to be connected to the external device (see, e.g., Fig. 16 and Para. [0133], lines 1-7, “The principal components of the ultrasound endoscope 100 include… a connector 105 that is provided at an extending end of the universal cord 104”, and Para. [0134], lines 2-4, “an ultrasound connector 105c [is] provided in the connector 105”, and Para. [0136], lines 1-4, “an ultrasound observation apparatus is detachably connected to the ultrasound connector 105c through an ultrasound cable 106 that is connected to the ultrasound observation apparatus”); and 
a connecting terminal (terminals of ultrasound connector 105c) that connects the substrate (105) to one of the plural first coaxial lines or one of the plural second coaxial lines (the plurality of coaxial lines/cables of the signal transmission cable 20) (see, e.g., Para. [0138], lines 1-7, “The signal transmission cable 20 that is extended from the flexible substrates 21 and 22 of the ultrasound transducer 1 at the distal end portion 111 is inserted through the insertion portion 110, the operation portion 103, and the universal cord 104 as far as the ultrasound connector 105c of the connector 105, and is electrically connected to the ultrasound cable 106 by the ultrasound connector 105c”).

Regarding Claim 5, Hiraoka modified by Saiga and Ichikawa discloses the ultrasound endoscope of Claim 4. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein each of the plural connectors (within connector 105) comprise a plurality of substrates (see, e.g., Para. [0134-0136] and Fig. 16, where each of the connectors 105a, 105b, 105c, 105d, and 105e comprise a substrate (i.e., a material base to the external material shown to represent each of the connectors), therefore with a plurality of connectors 105a to 105e within the connector 105, there are a plurality of substrates within the connector 105).

Regarding Claim 6, Hiraoka modified by Saiga and Ichikawa discloses the ultrasound endoscope of Claim 3. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein all of the plural first coaxial lines (first portion of the plurality of coaxial lines/cables of the signal transmission cable 20) connected to the plural piezoelectric element groups (ultrasound elements 6) are configured to transmit ultrasound to the first area (see, e.g., Para. [0074], lines 6-10, “a distal end of the signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22” and Para. [0075], lines 1-4, “the flexible substrates 21 and 21 are connected to the ultrasound transducer 1, and the signal transmission cable 20 is connected to the flexible substrates 21 and 22”; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to by the first portion of cables and the corresponding elements 6 can be defined as corresponding to a first portion of the display region 81 of the ultrasound image), and wherein the plural second coaxial lines (second portion of the plurality of coaxial lines/cables of the signal transmission cable 20) connected to the plural piezoelectric element groups (6) are configured to transmit ultrasound to the second area (see, e.g., Para. [0074], lines 6-10 and Para. [0075], lines 1-4; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the second area that the ultrasound is transmitted to by the second portion of cables and the corresponding elements 6 can be defined as corresponding to a second portion of the display region 81 of the ultrasound image).
Hiraoka does not disclose wherein all of the plural first coaxial lines are shorter in length than the plural second coaxial lines.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) wherein all of the plural first coaxial lines (a first portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit ultrasound to the first area are shorter in length than the plural second coaxial lines (a second portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit ultrasound to the second area (see, e.g., Para. [0032], line 1, “the signal cable 29 is composed of a plurality of coaxial signal lines 38 connected to a plurality of array vibrators 31 of the vibrator group 21”, where a first portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area within the ultrasonic scanning range 22, and where a second portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a second portion of the area within the ultrasonic scanning range 22, and Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Fig. 3, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga and Ichikawa by including that all of the plural first coaxial lines are shorter in length than the plural second coaxial lines, as disclosed Saiga. One of ordinary skill in the art would have been motivated to make this modification in order to maintain external noise shielding efficiency and in order to obtain the desired configuration of the signal cables/coaxial lines, as recognized by Saiga (see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]).

Regarding Claim 7, Hiraoka modified by Saiga and Ichikawa discloses the ultrasound endoscope of Claim 3. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein in the cable portion (signal transmission cable 20), there is a distance from one of the plural piezoelectric element groups (one of the ultrasound elements 6) to the first area (see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where a first area that the ultrasound is transmitted to can be defined as corresponding to a first portion of the display region 81 of the ultrasound image, and where one element 6 of Fig. 1 corresponds to a portion of the transducer area in the top center of the ultrasound image of Fig. 14, and where the first area corresponding to the first portion of the display region 81 and the specific element 6 corresponding to a portion of the transducer area have a distance between each other in relation to the distance of the first area to other elements 6), and there is a length of a coaxial line (coaxial line/cable of the signal transmission cable 20) connected to the one of the plural piezoelectric element groups (6) (see, e.g., Fig. 16, where each of the plurality of cable lines within the signal transmission cable 20 have a distance from the transducer 1 comprising the each of the elements 6 to the connector 105 as shown as a dotted line in the figure).
Hiraoka does not explicitly disclose wherein the shorter a shortest distance from one of the plural piezoelectric element groups to the first area is, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) wherein in the cable portion (signal cable 29), the shorter a shortest distance from one of the plural piezoelectric element groups (within vibrator group 21) to the first area is, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is (see, e.g., Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Figs. 3 and 4, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38, and where the coaxial signal line connected to the element group that is the shortest distance to the first area can be made the shortest cable line (i.e., that cable line would be within the closest first group of the four groups) in relation to the lengths of the other cable lines).
see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]).

Regarding Claim 8, Hiraoka modified by Saiga and Ichikawa discloses the ultrasound endoscope of Claim 3. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein in the cable portion (signal transmission cable 20), one of the plural piezoelectric element groups (one of the ultrasound elements 6) is positioned in relation to a center of the plural piezoelectric element groups (the ultrasound elements 6) that have been arranged (see, e.g., Para. [0060] and Fig. 1, where the ultrasound elements 6 are arranged in a convex shape, and where a center of the elements 6 can be defined as the center of the convex shape, therefore each of the elements 6 are positioned in relation to the center of the elements 6 and convex shape), and there is a length of a coaxial line (coaxial line/cable of the signal transmission cable 20) connected to the one of the plural piezoelectric element groups (6) (see, e.g., Fig. 16, where each of the plurality of cable lines within the signal transmission cable 20 have a distance from the transducer 1 comprising the each of the elements 6 to the connector 105 as shown as a dotted line in the figure), the one of the plural piezoelectric element groups (6) being one of the plural piezoelectric element groups (6) configured to transmit ultrasound to the first area (see, e.g., Para. [0074], lines 6-10, “a distal end of the signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22”; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to by the corresponding elements 6 can be defined as corresponding to a first portion of the display region 81 of the ultrasound image).
Hiraoka does not explicitly disclose wherein the closer one of the plural piezoelectric element groups is positioned to a center of the plural piezoelectric element groups that have been arranged, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) wherein in the cable portion (signal cable 29), the closer one of the plural piezoelectric element groups (within vibrator group 21) is positioned to a center of the plural piezoelectric element groups that have been arranged, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is (see, e.g., Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Figs. 3 and 4, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38, and where the coaxial signal line connected to the element group that is the closest to the center of the plurality of element groups can be made the shortest cable line (i.e., that cable line would be within the closest first group of the four groups) in relation to the lengths of the other cable lines), wherein the one of the plural piezoelectric element groups (within vibrator group 21) being one of the plurals piezoelectric element groups configured to transmit ultrasound to the first area (see, e.g., Para. [0032], line 1, “the signal cable 29 is composed of a plurality of coaxial signal lines 38 connected to a plurality of array vibrators 31 of the vibrator group 21”, where a first portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are arranged shorter in length as the corresponding elements connected thereto are positioned closer to the center of the element group, and where those corresponding elements are configured to transmit ultrasound to a first portion of the area (i.e., the first area) within the ultrasonic scanning range 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga and Ichikawa by including that the closer one of the plural piezoelectric element groups is positioned to a center of the plural piezoelectric element groups that have been arranged, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is, as disclosed by Saiga. One of ordinary skill in the art would have been motivated to make this modification in order to maintain external noise shielding efficiency and in order to obtain the desired configuration of the signal cables/coaxial lines, as recognized by Saiga (see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]).

Regarding Claim 9, Hiraoka modified by Saiga and Ichikawa discloses the ultrasound endoscope of Claim 3. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein: 
the insertion portion (insertion portion 110) comprises the instrument channel (treatment instrument insertion channel 41) (see, e.g., Figs. 1 and 16, and Para. [0036], lines 1-5, “a distal end portion 111 that is positioned at a distal end in an insertion direction S of an insertion portion 110 of an ultrasound endoscope 100 (the insertion portion 110 and ultrasound endoscope 100 are shown in FIG. 16)” and Para. [0037], lines 1-5, “In the distal end rigid member 40, a distal end side in the insertion direction S of an ultrasound transducer unit 50 and a distal end side in the insertion direction S of a treatment instrument insertion channel 41 are provided along the insertion direction S”); 
the plural piezoelectric element groups (ultrasound elements 6) comprise first and second piezoelectric element groups, the first piezoelectric element group being arranged at a position close to 41), the second piezoelectric element group being arranged farther from the instrument channel (41) relative to the first piezoelectric element group (see, e.g., Modified Fig. 1 below, where the ultrasound elements 6 can be divided into a first group and a second group, where the first group of the ultrasound elements 6 can be the group of ultrasound elements 6 that is positioned closer to the treatment instrument insertion channel 41 (i.e., ultrasound elements 6 positioned to the right within all of the ultrasound elements 6 when viewing the figure), and where the second group of ultrasound elements 6 can be the group of ultrasound elements 6 that is positioned farther away from the treatment instrument insertion channel 41 (i.e., ultrasound elements 6 positioned to the left within all of the ultrasound elements 6 when viewing the figure)); and
the plural first coaxial lines (first portion of the plurality of coaxial lines/cables of the signal transmission cable 20) being connected to the first piezoelectric element group, and the plural second coaxial lines (second portion of the plurality of coaxial lines/cables of the signal transmission cable 20) being connected to the second piezoelectric element group (see, e.g., Fig. 1 and Modified Fig. 1 below, where the first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 are the cables connected to the first group of the ultrasound elements 6 that are positioned closer to the treatment instrument insertion channel 41 (i.e., ultrasound elements 6 positioned to the right within all of the ultrasound elements 6 when viewing the figure), and where the second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 are the cables connected to the second group of ultrasound elements 6 that are positioned farther away from the treatment instrument insertion channel 41 (i.e., ultrasound elements 6 positioned to the left within all of the ultrasound elements 6 when viewing the figure)).


    PNG
    media_image2.png
    656
    744
    media_image2.png
    Greyscale

Modified Fig. 1 of Hiraoka


Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed 10/12/2021, with respect to the claim objections and the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The claim objections and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Non-Final Rejection mailed 06/09/2021) have been withdrawn. 

Applicant’s arguments, see page 5 of Remarks, filed 10/12/2021, with respect to the rejection of independent Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saiga et al. (JP 2001-104311 A, previously cited in the Applicant’s IDS filed 02/10/2020, a copy of which was provided by the Applicant on 02/10/2020, and a machine-generated English translation of which is herein provided by the Examiner and used for citation, hereinafter Saiga).
Regarding Hiraoka (US 2013/0072801 A1) and Usami (US 2009/0256934 A1), Applicant argues that neither Hiraoka nor Usami disclose or suggest at least the feature of "the first coaxial lines being shorter in length than the second coaxial lines," as recited in claim 1. Specifically, Applicant argues that Usami indicates that the length of the cable is different between different types of endoscopes, depending on the type of endoscope and whether such endoscope type requires lower attenuation rates. Thus, Applicant argues that Usami fails to teach an endoscope including plural first coaxial lines and plural second coaxial lines, where the plural first coaxial lines and the plural second coaxial lines in the same endoscope have different lengths, and therefore, Applicant argues that Usami at least fails to teach the features "the first coaxial lines being shorter in length than the second coaxial lines," as recited in claim 1.
Regarding JP 2001-104311, Applicant argues that Fig. 3 discloses that plural coaxial lines from plural piezoelectric element groups to relay connectors of the operation unit have different lengths, but that the reference fails to disclose or suggest different lengths of the plural coaxial lines from the plural piezoelectric element groups to plural connectors to which an external device (e.g., light source) is connected.
Examiner agrees that neither Hiraoka nor Usami disclose or suggest at least the feature of "the first coaxial lines being shorter in length than the second coaxial lines," as recited in Claim 1. However, first portion of the plurality of coaxial lines/cables of the signal transmission cable 20) and the plural second coaxial lines (second portion of the plurality of coaxial lines/cables of the signal transmission cable 20) extend from the plural piezoelectric element groups (ultrasound elements 6) of the ultrasound transducer (ultrasound transducer unit 50, ultrasound transducer 1) to the plural connectors of the connector portion (connector 105) (see, e.g., Para. [0138], lines 1-7, “The signal transmission cable 20 that is extended from the flexible substrates 21 and 22 of the ultrasound transducer 1 at the distal end portion 111 is inserted through the insertion portion 110, the operation portion 103, and the universal cord 104 as far as the ultrasound connector 105c of the connector 105, and is electrically connected to the ultrasound cable 106 by the ultrasound connector 105”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area, and where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area, and where both the first portion and the second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 extend from the ultrasound transducer 1 to the plural connectors (including ultrasound connector 105c) of the connector 105).
Examiner then emphasizes that Saiga discloses the plural first coaxial lines being shorter in length than the plural second coaxial lines (see, e.g., Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Fig. 3, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38). In a case where the groups of the plurality of coaxial signal lines 38 of Saiga having different lengths (see, e.g., Para. [0035] and Fig. 3 of Saiga) are provided in place of the signal transmission cable 20 of Hiraoka, then the cable extending from the ultrasound transducer 1 of Hiraoka to the plural connectors (including ultrasound connector 105c) of the connector 105 of Hiraoka can comprise of groups of coaxial signal lines having different lengths from one another. Therefore, the combination of Hiraoka and Saiga teaches each and every limitation of amended independent Claim 1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793